Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1 (Currently amended) A system, comprising: 
a networked computing device operating on a Berkley Sockets Application Programming Interface (API) having a plurality of communication ports, and further operating a protocol structured to allow multicast and unicast messages to be received at a same one of the plurality of communication ports, wherein the networked computing device comprises a single computer;
 a plurality of nodes listening to the same one of the plurality of communication ports, wherein the plurality of nodes comprise a corresponding plurality of processes operating on the networked computing device; 
wherein the networked computing device further comprises a boundary clock with the plurality of nodes in communication with one side of the boundary clock, and 
a [[controller]] processor configured to: 
determine that at least one process corresponding to one of the plurality of nodes is listening to the port; 
receive a unicast message at the port; broadcast the unicast message to a listening address, [[thereby]] providing the unicast message to a proper one of the at least one process listening to the port; and
 wherein the listening address comprises a dedicated port for shared unicast/multicast messaging; and 
wherein the plurality of nodes each comprise at least one of: a computer of a cluster of computers; 
a uniquely identified process; a uniquely identified process-computer unit operating on a cluster of computers; 
a uniquely identified process-computer unit operating on a sub-net of a network, the network comprising the sub-net, the boundary clock, and the one of the grandmaster clock and the best clock; and 
a device of an industrial system comprising a plurality of distributed devices; 
wherein the [[controller]] processor is further configured to provide a shared memory value in response to the at least one process listening to the port, and to configure the shared memory value to indicate that at least one process is listening to the port.  
  
processor is further configured to provide the shared memory value to indicate how many processes are listening to the port.  

Claim 8. (Currently amended) The system of claim 1, wherein the [[controller]] processor is further configured to re-broadcast the unicast message to the listening address in response to determining that a process receiving the unicast message is not the only process listening to the port.  

Claim 9. (Currently amended) A system, comprising: 
a networked computing device operating on a Berkley Sockets Application Programming Interface (API) having a plurality of communication ports, and further operating a protocol structured to allow multicast and unicast messages to be received at a same one of the plurality of communication ports, wherein the networked computing device comprises a single computer; 
a plurality of nodes listening to the same one of the plurality of communication ports, wherein the plurality of nodes comprise a corresponding plurality of processes operating on the networked computing device; 
wherein the networked computing device further comprises a boundary clock with the plurality of nodes in communication with one side of the boundary clock, and with one of a grandmaster clock and a best clock in communication with [[the]] other side of the boundary clock; 
a [[controller]] processor configured to: 

receive a unicast message at the port; AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 4 of 8 Serial Number: 16/213,158Dkt: GREY-0001-U01 Filing Date: December 7, 2018 
broadcast the unicast message to a listening address, [[thereby]] providing the unicast message to a proper one of the at least one process listening to the port; and 
wherein the listening address comprises a dedicated port for shared unicast/multicast messaging; and 
wherein the plurality of nodes each comprise at least one of: a computer of a cluster of computers; 
a uniquely identified process; 
a uniquely identified process-computer unit operating on a cluster of computers; 
a uniquely identified process-computer unit operating on a sub-net of a network, the network comprising the sub-net, the boundary clock, and the one of the grandmaster clock and the best clock; and 
a device of an industrial system comprising a plurality of distributed devices; 
wherein the [[controller]] processor is further configured to provide a shared memory value in response to the at least one process listening to the port, and to configure the shared memory value to indicate that at least one process is listening to the port; and 
 wherein the [[controller]] processor is further configured to provide the shared memory value to indicate which processes are listening to the port.  

processor is further configured to discard the unicast message in response to determining the unicast message is a re-broadcast from the process receiving the unicast message.  

Claim 11. (Currently Amended) The system of claim 9, wherein the [[controller]] processor is further configured to prevent the re-broadcasting the unicast message to the listening address in response to determining that the process receiving the unicast message is the only process listening to the port.  

Claim 12. (Currently amended) A method for performing unicast packet sharing, the method comprising: 
providing a port configured to receive unicast and multicast messages, wherein the determining that at least one process is listening to the port comprises providing 
a shared memory Filing Date: December 7, 2018value, and configuring the shared memory value to indicate that at least one process is listening to the port; 
determining that at least one process is listening to the port; 
further comprising configuring the shared memory value to indicate at least one of how many processes are listening to the port or which processes are listening to the port; 
receiving a unicast message at the port;
broadcasting the unicast message to a listening address, [[thereby]] providing the unicast message to a proper one of the at least one process listening to the port; and 

discarding the unicast message in response to determining the unicast message is a re-broadcast from the process receiving the unicast message; 
preventing the re-broadcasting the unicast message to the listening address in response to determining that the process receiving the unicast message is the only process listening to the port; and 
re-broadcasting the unicast message to the listening address in response to determining that a process receiving the unicast message is not the only process listening to the port.  

Claim 16. (Currently amended) The method of claim [[15]] 12, further comprising adding a packet wrapper before broadcasting the unicast message to the listening address.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1,9,12.
For example it failed to teach a plurality of nodes listening to the same one of the plurality of communication ports, wherein the plurality of nodes comprise a corresponding plurality of processes operating on the networked computing device; 
, which clearly support by the specification on pages 7-16.  This feature in light of other features of the independent claims 1,9,12 enable claims’ allowable.
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bedrosian (us 8,446,896) discloses the slave's local time is then maintained by implementing a physical-layer synchronization procedure, such as synchronous Ethernet, without relying on the packet-layer synchronization procedure. The packet-layer synchronization procedure may be selectively employed to adjust the slave's local time (if needed) after significant periods of time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226.  The examiner can normally be reached on (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUYEN M DOAN/Primary Examiner, Art Unit 2452